NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORMA O. McCAULEY,                              No.    19-17497

                Plaintiff-Appellant,            D.C. No. 2:18-cv-04116-DWL

 v.
                                                MEMORANDUM*
FRY’S FOOD & DRUG STORES
INCORPORATED, DBA Fry’s Marketplace;
JOE HARRISS, supervisor; UNKNOWN
PARTIES, named as Art, supervisor; named
as Dennis, supervisor,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Norma O. McCauley appeals pro se from the district court’s judgment

dismissing her employment action alleging federal discrimination and retaliation



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(6). Curtis v. Irwin Indus.,

Inc., 913 F.3d 1146, 1151 (9th Cir. 2019). We affirm.

      The district court properly dismissed McCauley’s claims alleging

discrimination or retaliation that occurred while she was at work because

McCauley failed to allege any acts that occurred within 300 days of filing her

charge with the Equal Employment Opportunity Commission. See 42 U.S.C.

§ 2000e-5(e)(1) (Title VII of the Civil Rights Act); 29 U.S.C. § 626(d)(1) (Age

Discrimination in Employment Act).

      The district court properly dismissed McCauley’s claim for unlawful

discharge under the Americans with Disabilities Act (“ADA”) because McCauley

failed to allege facts sufficient to show that she had a disability and that she could

perform the essential functions of her job. See 42 U.S.C. §§ 12102(1)-(2) (defining

“disability”); Kennedy v. Applause, Inc., 90 F.3d 1477, 1481 (9th Cir. 1996)

(setting forth elements of a discrimination claim under the ADA).

      The district court did not abuse its discretion by dismissing McCauley’s

complaint without leave to amend because further amendment would be futile. See

Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                           2                                      19-17497
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               19-17497